Citation Nr: 0836784	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  95-42 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

When this case was previously before the Board in October 
2002, the Board found that the veteran had submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a low back disability; however, the 
Board denied the veteran entitlement to service connection 
for a low back disability on the merits.  The veteran 
appealed the Board's October 2002 decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a June 2004 decision and order, vacated the Board's decision 
and remanded the matter for further consideration.  In a 
March 2008 per curiam opinion, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) summarily 
affirmed the Court's June 2004 decision.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder 
by rating decisions dated in October 1985, July 1998, and 
October 1999.  The veteran was notified but did not appeal 
any of the decisions.  

2.  The RO's October 1999 decision represents the last final 
disallowance of entitlement to service connection for a low 
back disorder on any basis.  

3.  The undated VA physician letter received in May 2001 bear 
directly and substantively on the matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The October 1985, July 1998, and October 1999 RO 
decisions that denied service connection for a low back 
disorder are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).

2.  The evidence submitted subsequent to the RO's decision 
denying the claim of entitlement to service connection for a 
low back disorder is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that unappealed rating decisions are final 
with the exception that a claim may be reopened by submission 
of new and material evidence.  However, when an appellant 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In 
1998, the United States Court of Appeals for the Federal 
Circuit clarified the standard to be used for determining 
whether new and material evidence has been submitted.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantively on the 
matter under consideration.  It can be neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156 (2001); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board must first determine 
whether the additional evidence is "new" and "material."  
If the Board determined that new and material evidence had 
been added to the record, the claim was reopened and the 
Board evaluated the merits of the veteran's claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

The Board notes that the law was amended to define "new" as 
not previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2007).  Due to the effective date of 
the amended regulation, the new standard is not applicable to 
the veteran's claim.

Historically, the Salt Lake City RO denied the veteran's 
claim for a low back disability by rating decision dated in 
October 1985.  In July 1998 and October 1999, the Salt Lake 
City RO again denied his claim for a low back disorder on the 
basis that the evidence was insufficient to establish service 
connection for a low back disorder.  He was notified but did 
not appeal any decision.
 
In February 2000, the veteran filed the current claim, which 
was denied by a rating decision dated in November 2000.  This 
appeal is before the Board from his unsuccessful attempt to 
reopen his claim for entitlement to service connection for a 
low back disorder.  

After a review of the evidence, the Board finds that the 
veteran's claim should be reopened.  Of note, subsequent to 
the most recent denial, the veteran submitted a written 
statement from a VA treating physician to the effect that the 
veteran had "a history of back trauma (in 1970 while in the 
service) which may have contributed to or accelerated 
advancement of degenerative joint disease of the lumbar 
spine."  Because the statement focuses on the veteran's 
assertions of a relationship between his current complaints 
and in-service back injuries, the Board is of the opinion 
that it bears directly and substantively on the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  As such, the claim is reopened.

As the claim for service connection for a low back disability 
has been reopened the Board will not discuss whether proper 
notice regarding reopening was issued.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a low back disorder 
is reopened and the appeal is granted to this extent.


REMAND

The veteran seeks entitlement to service connection for a low 
back disability.

As the Court pointed out in its June 2004 decision, while the 
veteran's claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted, and that liberalizing law is applicable 
to the veteran's claim because it was pending before VA.  The 
Act and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In the decision, the Court emphasized that these laws and 
regulations include notification provisions.  In this regard, 
the Board notes that as part of the notice, VA is to 
specifically notify the claimant and his representative of 
what evidence is to be provided by the claimant and what 
evidence VA will attempt to obtain on behalf of the claimant.  
As such, a VCAA letter must specifically:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  

The Court citing its decisions in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002), vacated the Board's decision and remanded 
the case because VA had failed to satisfy its duty to notify 
under the VCAA.  The Court explained that VA had not 
specifically provided the appellant with notice of the 
allocation of the burdens for obtaining evidence necessary to 
his claim, or of the evidence necessary to substantiate his 
claim.  Accordingly, on remand, the RO must send the 
appellant a letter advising him of which portion of the 
evidence he is to provide, which part, if any, the RO will 
attempt to obtain on his behalf, and a request that the 
appellant provide any evidence in his possession that 
pertains to this claim.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159(c).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  The Board notes that the veteran receives 
treatment from the VA Medical Center in Nashville, Tennessee.  
A review of the claims folder reveals that no medical 
treatment records dated since June 2003 have been associated 
with the claims folder.  Accordingly, the AMC should attempt 
to obtain VA clinical records pertaining to the veteran's 
treatment that are dated since June 2003.

A review of the claims folder reveals that the veteran was 
granted Social Security Disability Insurance benefits in 
April 2002.  However, the records regarding this grant of 
benefits, with the exception of the Social Security 
Administration's decision, have not been associated with the 
claims folder and the record contains no indication that any 
attempt was made to obtain the veteran's complete Social 
Security Administration (SSA) record.  Because SSA records 
are potentially relevant to the Board's determination, VA is 
obliged to attempt to obtain and consider those records.  38 
U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also 
Voerth v. West, 13 Vet.App. 117, 121 (1999); Baker v. West, 
11 Vet.App. 163, 169 (1998) (when VA put on notice of SSA 
records prior to issuance of final decision, Board must seek 
to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992) 
(VA has statutory duty to acquire both SSA decision and 
supporting medical records pertinent to claim); Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This appeal must be 
remanded to obtain the veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and evidence 
not previously provided to VA is 
necessary to substantiate the veteran's 
claim.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf. 

2.  Request medical records from the 
Nashville, Tennessee, VA Medical Center 
(and any other indicated facilities) 
dating from June 2003, to the present.  
Also attempt to obtain any other 
pertinent treatment records identified by 
the veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  If no 
further treatment records exist, the 
claims file should be documented 
accordingly.

3.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

4.  Thereafter, readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the RO should 
issue the veteran and his representative 
a supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


